UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from .to . . Commission File No. 001-10852 International Shipholding Corporation (Exact name of registrant as specified in its charter) Delaware 36-2989662 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11 North Water Street, Suite 18290,Mobile, Alabama36602 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (251) 243-9100 Former name, former address and former fiscal year, if changed since last report: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☐No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filerþ Non-accelerated filer☐ Smaller Reporting Company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $1 par value7,406,070 shares outstanding as of September 30, 2009 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 2 ITEM 1 – FINANCIAL STATEMENTS 2 CONDENSED CONSOLIDATED STATEMENTS OF INCOME 2 CONDENSED CONSOLIDATED BALANCE SHEETS 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 3 – QUANTITATIVE AND QUALITATIVE INFORMATION ABOUT MARKET RISK 12 ITEM 4 – CONTROLS AND PROCEDURES 13 PART II – OTHER INFORMATION 13 ITEM 1A – RISK FACTORS 13 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 13 ITEM 6 – EXHIBITS 14 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (All Amounts in Thousands Except Share Data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2009 2008 2009 2008 Revenues $ 92,261 $ 84,349 $ 290,156 $ 209,203 Operating Expenses: Voyage Expenses 71,682 63,147 226,625 164,157 Vessel and Barge Depreciation 5,087 4,702 15,481 14,842 Impairment Loss - - 2,899 - Gross Voyage Profit 15,492 16,500 45,151 30,204 Administrative and General Expenses 5,482 5,437 16,422 15,343 Loss on Sale of Other Assets 129 - 129 - Operating Income 9,881 11,063 28,600 14,861 Interest and Other: Interest Expense 1,495 1,757 4,365 5,388 Loss on Sale of Investment - 57 - 148 Loss on Redemption of Preferred Stock - - - 1,371 Investment Loss (Income) (145 ) (175 ) 187 (612 ) 1,350 1,639 4,552 6,295 Income from Continuing Operations Before (Benefit) Provision for Income Taxes and Equity in Net Income of Unconsolidated Entities 8,531 9,424 24,048 8,566 (Benefit) Provision for Income Taxes: Current 65 (400 ) 196 (400 ) Deferred (656 ) 857 (2,671 ) (486 ) State 10 13 54 38 (581 ) 470 (2,421 ) (848 ) Equity in Net Income of Unconsolidated Entities (Net of Applicable Taxes) 2,197 2,237 4,975 20,019 Income from Continuing Operations 11,309 11,191 31,444 29,433 Gain from Discontinued Operations Gain before Benefit for Income Taxes - 100 - 100 Gain on Sale of Liner Assets - 19 - 4,607 Net Income from Discontinued Operations - 119 - 4,707 Net Income $ 11,309 $ 11,310 $ 31,444 $ 34,140 Preferred Stock Dividends - - - 88 Net Income Available to Common Stockholders $ 11,309 $ 11,310 $ 31,444 $ 34,052 Basic and Diluted Earnings Per Common Share: Net Income Available to Common Stockholders Continuing Operations $ 1.56 $ 1.55 $ 4.35 $ 3.99 Discontinued Operations 0.00 0.02 0.00 0.64 $ 1.56 $ 1.57 $ 4.35 $ 4.63 Net Income Available to Common Stockholders - Diluted Continuing Operations $ 1.55 $ 1.54 $ 4.33 $ 3.87 Discontinued Operations 0.00 0.02 0.00 0.62 $ 1.55 $ 1.56 $ 4.33 $ 4.49 Weighted Average Shares of Common Stock Outstanding: Basic 7,228,570 7,209,319 7,223,460 7,358,082 Diluted 7,298,170 7,244,106 7,268,324 7,595,380 Dividends Per Share: $ .50 - $ 1.50 - The accompanying notes are an integral part of these statements. Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands Except Share Data) (Unaudited) September 30, December 31, ASSETS 2009 2008 Current Assets: Cash and Cash Equivalents $ 51,197 $ 51,835 Marketable Securities 13,613 2,707 Accounts Receivable, Net of Allowance for Doubtful Accounts of $262 and $132 in 2009 and 2008: Traffic 13,225 14,581 Agents 4,553 2,712 Other 12,171 5,567 Net Investment in Direct Financing Leases 55,282 7,874 Other Current Assets 3,281 2,187 Notes Receivable 5,348 - Material and Supplies Inventory, at Lower of Cost or Market 3,000 2,842 Total Current Assets 161,670 90,305 Investment in Unconsolidated Entities 8,232 5,803 Net Investment in Direct Financing Leases 56,080 108,973 Vessels, Property, and Other Equipment, at Cost: Vessels and Barges 344,783 338,729 Leasehold Improvements 26,128 26,128 Furniture and Equipment 6,938 5,023 377,849 369,880 Less -Accumulated Depreciation (184,220 ) (166,931 ) 193,629 202,949 Other Assets: Deferred Charges, Net of Accumulated Amortization 18,035 12,639 of $19,099 and $17,018 in 2009 and 2008, Respectively Acquired Contract Costs, Net of Accumulated Amortization 728 1,819 of $29,555 and $28,706 in 2009 and 2008, Respectively Due from Related Parties 4,962 6,195 Notes Receivable 45,452 - Other 6,653 5,428 75,830 26,081 $ 495,441 $ 434,111 The accompanying notes are an integral part of these statements. INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands Except Share Data) (Unaudited) September 30, December 31, 2009 2008 LIABILITIES AND STOCKHOLDERS' INVESTMENT Current Liabilities: Current Maturities of Long-Term Debt $ 63,107 $ 13,285 Accounts Payable and Accrued Liabilities 35,616 26,514 Total Current Liabilities 98,723 39,799 Long-Term Debt, Less Current Maturities 101,260 126,841 Other Long-Term Liabilities: Deferred Income Taxes 3,520 4,893 Lease Incentive Obligation 6,525 7,314 Other 53,978 50,072 64,023 62,279 Stockholders' Investment: Common Stock 8,456 8,390 Additional Paid-In Capital 82,676 81,443 Retained Earnings 172,958 152,379 Treasury Stock (20,172) (20,172) Accumulated Other Comprehensive Income (Loss) (12,483) (16,848) 231,435 205,192 $ 495,441 $ 434,111 The accompanying notes are an integral part of these statements. Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (All Amounts in Thousands) (Unaudited) Nine Months Ended September 30, 2009 2008 Cash Flows from Operating Activities: Net Income $ 31,444 $ 34,140 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation 16,101 15,057 Amortization of Deferred Charges and Other Assets 8,262 6,559 Benefit for Deferred Income Taxes (2,617 ) (448 ) Impairment Loss 2,899 - Loss on Early Redemption of Preferred Stock - 1,371 Equity in Net Income of Unconsolidated Entities (4,975 ) (20,019 ) Distributions from Unconsolidated Entities 2,500 4,000 Loss/(Gain) on Sale of Assets 129 (4,607 ) Loss on Sale of Investments - 148 Deferred Drydocking Charges (14,797 ) (2,271 ) Changes in: Accounts Receivable (4,670 ) 3,227 Inventories and Other Current Assets (1,004 ) (118 ) Other Assets (1,225 ) (220 ) Accounts Payable and Accrued Liabilities 4,071 (1,253 ) Pension Plan Funding (2,000 ) (1,200 ) Other Long-Term Liabilities 6,734 299 Net Cash Provided by Operating Activities 40,852 34,665 Cash Flows from Investing Activities: Principal payments received under Direct Financing Leases 5,836 5,575 Capital Improvements to Vessels, Leasehold Improvements, and Other Assets (52,220 ) (3,476 ) Proceeds from Sale of Assets 3,013 10,818 Purchase of Marketable Securities (10,617 ) 2,059 Proceeds from Sale of Marketable Securities 294 Distributions from Unconsolidated Entities - 25,500 Decrease in Related Party Note Receivables 15 20 Net Cash (Used)/Provided by Investing Activities (53,679 ) 40,496 Cash Flows from Financing Activities: Redemption of Preferred Stock - (17,306 ) Common Stock Repurchase - (11,468 ) Proceeds from Issuance of Debt 33,007 - Repayment of Debt (9,834 ) (9,645 ) Additions to Deferred Financing Charges (119 ) (484 ) Preferred Stock Dividends Paid - (88 ) Common Stock Dividends Paid (10,865 ) - Net Cash Provided/(Used) by Financing Activities 12,189 (38,991 ) Net (Decrease)/Increase in Cash and Cash Equivalents (638 ) 36,170 Cash and Cash Equivalents at Beginning of Period 51,835 14,103 Cash and Cash Equivalents at End of Period $ 51,197 $ 50,273 Noncash investing and financing activities: Note received as consideration in sale of vessels $ 50,800 - The accompanying notes are an integral part of these statements. Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2009 (Unaudited) Note 1.Basis of Preparation We have prepared the accompanying unaudited interim financial statements pursuant to the rules and regulations of the Securities and Exchange Commission, and we have omitted certain information and footnote disclosures required by U.S. Generally Accepted Accounting Principles (“U.S. GAAP”)for complete financial statements.The condensed consolidated balance sheet as of December 31, 2008 has been derived from the audited financial statements at that date.We suggest that you read these interim statements in conjunction with the financial statements and notes thereto included in our annual report on Form 10-K for the year ended December 31, 2008.We have made certain reclassifications to prior period financial information in order to conform to current year presentations, specifically increases to “Revenues” and “Voyage Expenses” to match the current process we use to book voyage revenue from supplemental cargoes.The reclassification of these items for the three - and nine - month periods ended September 30, 2009 resulted in increases of $18.2 million and $29.1 million, respectively, for both revenues and voyage expenses (none of which changed our gross profit for these periods).Further explanation of thereclassification and the adjustment amounts for all prior periods necessary is included on the Form 10-K/A for the year ended December 31, 2008, filed with the Securities and Exchange Commission on June 29, 2009. The foregoing 2009 interim results are not necessarily indicative of the results of operations for the full year 2009.Management believes that it has made all adjustments necessary, consisting only of normal recurring adjustments, for a fair presentation of the information shown. Our policy is to consolidate all subsidiaries in which we hold a greater than 50% voting interest or otherwise control its operating and financial activities.We use the equity method to account for investments in entities in which we hold a 20% to 50% voting interest and have the ability to exercise significant influence over their operating and financial activities.We use the cost method to account for investments in entities in which we hold less than 20% voting interest and in which we cannot exercise significant influence over operating and financial activities. We have eliminated all significant intercompany accounts and transactions. Note 2.Employee Benefit Plans The following table provides the components of net periodic benefit cost for our pension plan and postretirement benefits plan for the three months ended September 30, 2009 and 2008: (All Amounts in Thousands) Pension Plan Postretirement Benefits Three Months Ended September 30, Three Months Ended September 30, Components of net periodic benefit cost: 2009 2008 2009 2008 Service cost $ 96 $ 155 $ 4 $ 8 Interest cost 370 359 98 103 Expected return on plan assets (357 ) (464 ) - - Amortization of prior service cost (1 ) - (3 ) (3 ) Amortization of Net (Gain)/Loss 92 - (8 ) - Net periodic benefit cost $ 200 $ 50 $ 91 $ 108 The following table provides the components of net periodic benefit cost for our pension plan and postretirement benefits plan for the nine months ended September 30, 2009 and 2008: (All Amounts in Thousands) Pension Plan Postretirement Benefits Nine Months Ended September 30, Nine Months Ended September 30, Components of net periodic benefit cost: 2009 2008 2009 2008 Service cost $ 372 $ 447 $ 12 $ 14 Interest cost 1,112 1,061 318 321 Expected return on plan assets (1,069 ) (1,344 ) - - Amortization of prior service cost (2 ) - (9 ) (9 ) Amortization of Net (Gain)/Loss 317 - (8 ) - Net periodic benefit cost $ 730 $ 164 $ 313 $ 326 Through September 30, 2009, we contributed $2.0 million to our Pension Plan this year.We will continue to monitor market conditions and the return on our plan assets. We do not believe any additional contributions are necessary in Note 3.Operating Segments Our three operating segments, Time Charter Contracts, Contracts of Affreightment (“COA”), and Rail-Ferry Service, are identified primarily by the characteristics of the contracts and terms under which our vessels are operated.We report in the Other category results of several of our subsidiaries that provide ship and cargo charter brokerage and agency services.We manage each reportable segment separately, as each requires different resources depending on the nature of the contract or terms under which each vessel within the segment operates. We allocate interest expense to the segments based on the book values of the capital assets owned within each segment. We do not allocate to our segments administrative and general expenses, investment income, gain on sale of investment, gain or loss on early extinguishment of debt, equity in net income of unconsolidated entities, or income taxes.Intersegment revenues are based on market prices and include revenues earned by our subsidiaries that provide specialized services to the operating segments. The following table presents information about segment profit and loss for the three months ended September 30, 2009 and 2008: Time Charter Rail-Ferry (All Amounts in Thousands) Contracts COA Service Other Total 2009 Revenues from External Customers $ 78,709 $ 5,382 $ 7,384 $ 786 $ 92,261 Intersegment Revenues * - - - (3,332 ) (3,332 ) Intersegment Expenses * - - - 3,332 3,332 Voyage Expenses 61,297 3,877 5,962 546 71,682 Vessel Depreciation 3,712 - 1,372 3 5,087 Gross Voyage Profit 13,700 1,505 50 237 15,492 Interest Expense 1,033 - 331 131 1,495 Segment Profit (Loss) 12,667 1,505 (281 ) 106 13,997 2008 Revenues from External Customers $ 67,395 $ 4,745 $ 11,015 $ 1,194 $ 84,349 Intersegment Revenues * - - - 3,126 3,126 Intersegment Expenses * - - - (3,126 ) (3,126 ) Voyage Expenses 49,587 4,478 8,563 519 63,147 Vessel Depreciation 3,454 - 1,246 2 4,702 Gross Voyage Profit 14,354 267 1,206 673 16,500 Interest Expense 977 - 319 461 1,757 Segment Profit 13,377 267 887 212 14,743 The following table presents information about segment profit and loss for the nine months ended September 30, 2009 and 2008: Time Charter Rail-Ferry (All Amounts in Thousands) Contracts COA Service Other Total 2009 Revenues from External Customers $ 251,299 $ 14,229 $ 21,890 $ 2,738 $ 290,156 Intersegment Revenues * - - - (9,648 ) (9,648 ) Intersegment Expenses * - - - 9,648 9,648 Voyage Expenses 193,216 11,586 18,864 2,959 226,625 Vessel Depreciation 11,175 - 4,298 8 15,481 Impairment Loss 2,899 - - - 2,899 Gross Voyage Profit (Loss) 44,009 2,643 (1,272 ) (229 ) 45,151 Interest Expense 3,007 - 971 387 4,365 Segment Profit (Loss) 41,002 2,643 (2,243 ) (616 ) 40,786 2008 Revenues from External Customers $ 161,369 $ 14,605 $ 30,152 $ 3,077 $ 209,203 Intersegment Revenues * - - - 9,374 9,374 Intersegment Expenses * (9,374 ) (9,374 ) Voyage Expenses 124,712 13,505 24,772 1,168 164,157 Vessel Depreciation 10,880 - 3,953 9 14,842 Gross Voyage Profit 25,777 1,100 1,427 1,900 30,204 Interest Expense 3,725 - 1,198 465 5,388 Segment Profit 22,052 1,100 229 1,435 24,816 * Eliminated in our consolidated financial statements The following table is a reconciliation of the totals reported for the operating segments to the applicable line items in the consolidated financial statements: (All Amounts in Thousands) Three Months Ended September 30, Nine Months Ended September 30, Profit or Loss: 2009 2008 2009 2008 Total Profit for Reportable Segments $ 13,997 $ 14,743 $ 40,786 $ 24,816 Unallocated Amounts: Administrative and General Expenses (5,482 ) (5,437 ) (16,422 ) (15,343 ) Loss on Sale of Investment - (57 ) - (148 ) Investment (Loss) Income 145 175 (187 ) 612 Loss on Redemption of Preferred Stock - - - (1,371 ) Loss on Sale of Other Assets (129 ) - (129 ) - Income from Continuing Operations Before Provision for Income Taxes and Equity in Net Income of Unconsolidated Entities $ 8,531 $ 9,424 $ 24,048 $ 8,566 Table of Contents Note 4.Unconsolidated Entities We have a 50% interest in Dry Bulk Cape Holding Inc. (“Dry Bulk”), which through its subsidiaries owns two Cape-Size Bulk Carriers and one Panamax Bulk Carrier, and has two Handymax Bulk Carrier Newbuildings on order for delivery in 2012.We account for this investment under the equity method and our share of Dry Bulk’s earnings or losses is reported in our consolidated statements of income net of taxes.Our portion of the earnings of this investment was $2.2 million for each of the three months ended September 30, 2009 and 2008.For the nine months ended September 30, 2009 and 2008, our portion of the earnings of this investment was $4.9 million and $19.8 million, respectively.The year to date 2008 earnings include our share of an after-tax gain on the sale of one of Dry Bulk’s vessels, a Panamax Bulk Carrier, in June 2008 of approximately $15.8 million. We received cash distributions from Dry Bulk of $2.5 million and $29.5 million in the first nine months of 2009 and 2008, respectively.The 2008 amount included a cash distribution of our share of the proceeds from the sale of the aforementioned Panamax Bulk Carrier in the amount of $25.5 million in July 2008. The unaudited condensed results of operations of Dry Bulk are summarized below: Three Months Ended September 30, Nine Months Ended September 30, (Amounts in Thousands) 2009 2008 2009 2008 Operating Revenues $ 7,228 $ 6,203 $ 20,184 $ 19,611 Operating Income $ 4,601 $ 3,765 $ 12,358 $ 10,950 Net Income $ 4,503 $ 4,331 $ 9,880 $ 39,269 Note 5.Earnings Per Share We compute basic earnings per share based on the weighted average number of common shares issued and outstanding during the relevant periods.Diluted earnings per share also reflects dilutive potential common shares, including share issuances that vest under restricted stock grants using the treasury stock method and shares issuable under convertible preferred stock using the if-converted method. The calculation of basic and diluted earnings per share is as follows (in thousands except share amounts): Three Months Ended September 30, Nine Months Ended September30, 2009 2008 2009 2008 Numerator Net Income Available to Common Stockholders – Basic: Continuing Operations $ 11,309 $ 11,191 $ 31,444 $ 29,345 Discontinued Operations - 119 - 4,707 $ 11,309 $ 11,310 $ 31,444 $ 34,052 Net Income – Diluted: Continuing Operations $ 11,309 $ 11,191 $ 31,444 $ 29,433 Discontinued Operations - 119 - 4,707 $ 11,309 $ 11,310 $ 31,444 $ 34,140 Denominator Weighted Avg Shares of Common Stock Outstanding: Basic 7,228,570 7,209,319 7,223,460 7,358,082 Plus: Effect of dilutive restrictive stock 69,600 34,787 44,864 17,298 Effect of dilutive shares from convertible preferred stock - - - 220,000 Diluted 7,298,170 7,244,106 7,268,324 7,595,380 Basic and Diluted Earnings Per Common Share: Net Income Available to Common Stockholders - Basic Continuing Operations $ 1.56 $ 1.55 $ 4.35 $ 3.99 Discontinued Operations - .02 - 0.64 $ 1.56 $ 1.57 $ 4.35 $ 4.63 Net Income Available to Common Stockholders – Diluted: Continuing Operations $ 1.55 $ 1.54 $ 4.33 $ 3.87 Discontinued Operations - .02 - 0.62 $ 1.55 $ 1.56 $ 4.33 $ 4.49 Note 6.
